DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wien in view of Boukobza et al. (US 7,676,516 B2, hereinafter refers as Boukobza).

	Regarding claim 1, Wein discloses a method for adaptive selection of user to database-mapping the method comprising: 
determining a processing resource consumption of a database user based on criteria associated with the user and a database stored on a first processing resource (para. 14, periodically collecting information about workload at each database server…in response to a client connected to a first database server…examining the workload information to determine whether the request work should be performed at a second database server);

determining one or more of a behavior change suggestion and a move of the user to another processing resource; and providing the behavior change suggestion and/or a move suggestion, to one or more of the user and a system administrator (para. 142-143, a client is connecting to a new node if determine there is an imbalance load);
Wien does not explicitly disclose determining a user behavior change suggestion based on the processing resource consumption model, the user behavior change suggestion including a change to at least one selected from a group consisting of a change to a different application usable by the user for accessing the database, a change to data types included in the database, a change to a number of rows included in the database, a change to number of items included in the database shared with other users, and a change to a hierarchy for the user: and providing the user behavior change suggestion to at least one selected from a group consisting the user and a system administrator;
Boukobza teaches determining a user behavior change suggestion based on the processing resource consumption model, the user behavior change suggestion including a change to at least one selected from a group consisting of a change to a different application usable by the user for accessing the database, a change to data types included in the database, a change to a number of rows included in the database, a change to number of items included in the database shared with other users, and a change to a hierarchy for the use; and providing the user behavior change suggestion to at least one selected from a group consisting the user and a system administrator (Fig. 15, el. 251;  el. 255 based on determining user’s data load, the change in the hierarchy for the user is changed by assigning a priority, and also to assign a new database for the user; col. 7, lines 40-50);


Regarding claim 6, Wein in view of Boukobza discloses automatically implementing of the behavior change suggestion (Boukobza Fig. 15, col. 7, lines 40-65).

Regarding claim 7, Wein in view of Boukobza discloses determining a move suggestion based on the processing resource consumption model: and automatically implementing the move suggestion if the user behavior change suggestion is not implemented, wherein implementing the moving suggestion comprises moving at least a portion of data from the database to a different database (Boukobza Fig. 15, col. 7, lines 40-65).

Regarding claim 8, Wein in view of Boukobza discloses monitoring a result of implementation of the user behavior change suggestion and calibrating at least one selected from a group consisting of one or both of the generation of the model and the determination of the user behavior change suggestion or the move suggestion based on the monitoring (Boukobza Fig. 15, col. 7, lines 40-65).

Regarding claim 9, the instant claim is analyzed with respect to claim 1.

Regarding claim 10, Wein in view of Boukobza discloses wherein the model is generated to predict an impact of the database usage on the one or more processors based the criteria (Boukobza Fig. 15).

a maximum depth of hierarchy for the user, a maximum breadth of hierarchy for the user, a distribution of quota types in the user's data, a number of shared items in the user's hierarchy, a number of people who share in the user's shared item hierarchy (Boukobza Fig. 15, col. 7, lines 40-65).

Regarding claim 12, Wein in view of Boukobza discloses wherein the load management module is further configured to determine a user behavior change suggestion, wherein the user behavior change suggestion includes at least one selected from a group consisting of using a different application to access the database, modifying the distribution of quota types in the user’s data, modifying the number of shared items in the user’s hierarchy, modifying the number of people who share in the user’s shared item hierarchy, reducing the number of rows in database for the user, reducing the maximum depth of hierarchy for the user, and reducing the maximum breadth of hierarchy for the user (Boukobza Fig. 15, col. 7, lines 40-65).

Regarding claim 13, Wein in view of Boukobza discloses wherein the load management module is further configured to: employ one or more algorithms to generate the mode and to the move to be suggested (Boukobza Fig. 15, col. 7, lines 40-65).

Regarding claim 14, Wein in view of Somogyi discloses wherein the load management module is farther configured to: monitor a result of the one or more algorithms; and calibrate the one or more algorithm based on the result (Boukobza Fig. 15,).


Regarding claim 16, Wein in view of Somogyi discloses wherein the hosted service is one of a cloud storage service, a collaboration service, a communication service, and a productivity service (Somogyi Fig. 3).

Regarding claim 17, the instant claim is analyzed with respect to claim 9 and 11.

Regarding claim 18, Wein in view of Somogyi discloses wherein the load management module is further configured to; generate the model for a plurality of users; and select one or more users among the plurality of users to move to another server based on the model (Somogyi para. 14, para. 142-143).

Regarding claim 20, Wein in view of Somogyi discloses wherein the load management module is further configured to: present an incentive to the user to implement the behavior change suggestion (Somogyi para. 142-143).

Claims 2-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wein in view of Somogyi in view of Brown et al. (US 200/0271570 A1, hereinafter refers Brown).

	Regarding claim 2, Wein in view of Somogyi discloses all limitation of claim 1, 
	Wein in view of Somogyi does not explicitly disclose determining a long term state and a short term state for an impact on the processing resource consumption based on the generated model
	It would be obvious for one of ordinary skill in the art before the invention to modify Wein in view of Somogyi to include Brown in order to better provide the expected level of service.

Regarding claim 3, Wein in view of Boukobza in view of Brown discloses wherein providing the user behavior change suggestion includes providing the user behavior change suggestion in response to farther the impact on the processing resource consumption being[[is]] dominant in the short term state (Wein, para. 82-83; Brown, para. 5).

Regarding claim 4, Wein in view of Boukobza in view of Brown discloses in response to if-the impact on the processing resource consumption being[[is]] dominant in the long term state, providing the move suggestion to at least one selected from a group consisting of the user and the system administrator, the move suggestion suggesting moving at least a portion of the data included in the database to a different database (Wein, para. 82-83; Brown, para. 5, Boukobza, Fig. 15).

Regarding claim 19, the instant claim is analyzed with respect to claim 2.
Related Arts
Jain et al.; US 2013/0151683 B1, discloses the concept of applying a difference of node to process the metadata from the user.
Liu et al.; US 9,081,624, discloses a concept of utilizing a system to monitor the load balance for each user and moving users from overloading server to other server.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAI Y CHEN/Primary Examiner, Art Unit 2425